Per Curiam:
The act of 24th *488May, 1878, P. L., 119, is not applicable to the kind of employment in which the plaintiff was engaged. It cannot be declared-to be negligence in an employer to put a person of the age and size of the plaintiff, at work in a place where machinery is used. The labor which he was performing was adapted to one of his age. Other boys had done the same kind of work without being injured. The use of all kinds of machinery may result in possible injury to one at work near by. It is not, however, within such reasonable probability as to hold the employer guilty of negligence by reason of the age of the plaintiff. The machinery was not defective nor out of repair. There was no negligent act of the defendants or their superintendents which contributed to the injury. There was some evidence of negligence on the part of the plaintiff-.
Judgment affirmed.